In an action for a separation, in which a judgment was rendered in favor of the plaintiff wife on April 17, 1950, the .defendant husband appeals: (1) from so much of an order of the Supreme Court, Queens County, dated March 5, 1963, as granted plaintiff’s motion to modify the judgment by substituting a direction that the defendant pay $250 a month as rent for the plaintiff and for their .children, retroactive to November 1, 1962, in place of the original direction that defendant pay “ the .carrying charges ” on his house during its occupancy by the plaintiff and the .children; and (2) from an order of said court, dated March 6, 1963, which denied his application for “ reargument ” of the plaintiff’s motion. The motion for “reargument”, though so designated by the movant, was actually a motion by the defendant for further modification of the judgment and is so considered ,by us, since it was made on new papers containing additional facts. Order of March 6, 1963 .denying the defendant’s motion for further modification of the judgment, reversed; the said motion is granted; and the judgment is further modified, nune pro tuna as of November 1, 1962, as follows: (a) by striking out the provision directing defendant to pay all the carrying charges of the premises therein described; and (lb) by substituting therefor a provision directing defendant to pay to plaintiff the sum of $150 per month for rent for suitable living accommodations for herself and their infant children. Appeal from order of March 5, 1963 dismissed as academic. On this record, it is our opinion that a fair and reasonable allowance for rent, in lieu of the carrying charges on the house, .is $150 a month rather than $250 a month. [For prior appeal, see 17 A D 2d 973.] Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Rabin, JJ., concur.